                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division


JOHN T. MIDGETT, TRUSTEE OF THE
HARDCASTLE CHARITABLE REMAINED
ANNUITY TRUST U/A AUGUST 6, 2007,

               Plaintiff,

V.                                                    CIVIL ACTION NO. 2:17-cv-663


MAILE SUSAN HARDCASTLE.


               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Maile Susan Hardcastle's ("Defendant" or "Maile") August 3, 2018

Motion for Reconsideration regarding the Court's ruling on Defendant's Motions to Amend

Answer and Amend Scheduling Order. ECF No. 24. John T. Midgett ("Trustee" or "Midgett")

filed his memorandum in opposition, ECF No. 26, and Defendant replied. ECF No. 28.

       For the reasons set forth below, Defendant's Motion for Reconsideration is GRANTED

IN PART AND DENIED IN PART.

                     I.     FACTUAL AND PROCEDURAL HISTORY

       In early 2013 and late 2014, Captain William H. Hardcastle, Jr. ("Captain Hardcastle")

andhis wife MaryV.M. Hardcastle ("Mrs. Hardcastle," collectively "Decedents") passed away.

ECF No. 1 at    13. Prior to their deaths, on August 6, 2007, Decedents established a Charitable

Remainder Annuity Trust ("CRAT") valued at just over $4 million. Id. at T[ 7; see ECF No. 1-1.

The CRAT allows "paymentof a fixed annuity amount equal to [five percent] of the fair market

value of the initial trustcorpus to be paid overa term certain of [twenty] years" to the survivor of

the Decedents, and then to the non-charitable beneficiaries for the remaining years of the twenty-
